Opinion by
Trexler, J.,
All the assignments, if error, are directed to the refusal of the court to give binding instructions for the defendants. We are therefor limited to the inquiry whether there was sufficient testimony produced by the plaintiff to warrant the submission of the case to the jury.
Plaintiff entered into a contract as follows:
“Philadelphia, March 21, 1919.
“I, E. A. Koekman do hereby accept employment with the Philadelphia Stores Company, as Manager of one said stores at a salary of $30.00 dollars per week and one dollar additional for each and every store opened, until I draw a salary of not less than sixty dollars or over, and then the said Philadelphia Stores Company shall make another agreement.
“We, the undersigned, representing the Philadelphia Stores Company, do hereby affix our signature this 21st day of March, 1919.
“Witnesses: “Philadelphia Stores Company,
“Benjamin Kinnard, Jr. Weinstock & Sheer, Props.
“Benjamin Weinstock.”
There is nothing in this contract which definitely states the term of employment. The salary of thirty ($30) dollars per week and one dollar additional for each store opened, was to be the salary until said salary amounted to sixty ($60) dollars.
The plaintiff and Benjamin Kinnard, Jr., one of the subscribing witnesses, testified that there was a definite promise made to Mr. Rockman that his employment should continue until the first of the year. Plaintiff testified that this was the inducement which led him to enter into the contract. The witnesses testified very definitely as to their recollection of the transaction, and the promise being simple in its terms, there was no reason for the court to take the matter from the jury on the *400ground that the proof was not clear, precise and indubitable.
There was an effort made to weaken the testimony of Mr. Kinnard by some question as to what he had testified to in a former trial, but as the testimony taken in that trial was not produced, the effort failed.
The court committed no error in leaving the matter to the jury, and they having decided in favor of the plaintiff, he is entitled to recover. The assignments of error are overruled, and judgment is affirmed.